Citation Nr: 0413539	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions 38 U.S.C.A. § 1151 (West 2002) for residuals of a 
cardioembolic stroke as a result of treatment at Department 
of Veterans Affairs (VA) facilities in August 2000.  


REPRESENTATION

Appellant represented by:	Thomas W. Parliman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
April 1965 and from March 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Medical and 
Regional Office Center (M&ROC) of the Department of Veterans 
Affairs (VA) in Sioux Falls, South Dakota.

The M&ROC denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
a cardioembolic stroke as a result of treatment at VA 
facilities in August 2000.  

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in August 2001, a transcript of which has been 
associated with the claims file.  

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at the M&ROC in August 2002.  However, his 
testimony inadvertently did not record.  In October 2002, the 
Board advised the veteran that he had the option of once 
again providing oral testimony before a Veterans Law Judge if 
he so desired.  In early November the veteran advised the 
Board that he did not want another hearing.  

In July 2003, the Board remanded the case to the M&ROC for 
additional development.  The case has now been returned to 
the Board for appellate review.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  In August 2000, the veteran underwent a cardiac 
catheterization at a VA facility.  After the procedure, he 
had a cardioembolic stroke that resulted in left-sided 
hemiplegia.  

3.  There is no medical evidence showing that the veteran's 
cardioembolic stroke was the result of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA health care providers who treated him in August 
2000, or that it was an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
cardioembolic stroke as a result of treatment at VA 
facilities in August 2000 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in August 
2000.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The May 2001 rating decision, July 2001 statement of the 
case, December 2001 and April 2002 supplement statements of 
the case, and VA letters apprised the veteran of the 
information and evidence needed to substantiate his claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  

In particular, in a February 2004 letter, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claim that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).  The 
letter further informed him that VA would obtain his service 
medical records, VA records, and other pertinent federal 
records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the President signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of that time period.  
Veterans Benefits Act of 2003.  Accordingly, the Board 
concludes that the veteran has been provided statutorily 
sufficient time and opportunity to submit evidence in support 
of his claim.  

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  


In the present case, regarding the claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151, a substantially 
complete application was received from the veteran in August 
2000, before the VCAA was enacted.  Thereafter, in a rating 
decision dated in May 2001, the claim was denied.  The 
veteran was initially provided with VCAA notice in February 
2004.

Because complete VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
new claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  In March 2004, 
the veteran's attorney submitted a statement which indicated 
that the veteran did not have any additional evidence to 
submit.  Furthermore, in the April 2004 letter returning his 
case to the Board, VA again provided him the opportunity to 
submit any additional evidence he had in support of his 
claim.  His attorney requested that the claim be processed 
without further delay.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  The veteran submitted several lay 
statements and articles that have also been associated with 
the claims file.  An opinion was received from a VA 
cardiologist in December 2001.  

The veteran provided personal testimony at a hearing before a 
hearing officer in August 2001.  In particular, he testified 
that he was not fully informed of all the risks involved with 
a cardiac catheterization procedure, and that his stroke 
could have been avoided in additional tests had been 
performed prior to that procedure.  

The veteran also provided personal testimony at a hearing 
before the undersigned Veterans Law Judge in August 2002.  He 
was advised that a transcript of that hearing could not be 
obtained because the recording was inadequate.  He was 
offered the opportunity to present additional testimony at 
another hearing; however, he declined.  The Board finds that 
there is no indication that there exists any evidence which 
has a bearing on the issues adjudicated here that has not 
been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of his claim has been satisfied.  


Criteria

Initially, the Board notes that the pertinent laws and 
regulations related to claims filed pursuant to the 
provisions of 38 U.S.C.A. § 1151 were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation...shall be awarded in the same manner 
as if such disability or aggravation were service-connected."  
38 U.S.C.A. § 1151 (West 1991).  

The United States Court of Appeals for Veterans Claims (CAVC) 
invalidated 38 C.F.R. § 3.358(a)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. § 
1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  Aff'd 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); aff'd Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

The United States Supreme Court (Supreme Court) in affirming 
the CAVC's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
38 U.S.C.A. § 1151, there must be a showing that the 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA.

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).  However, in a precedent 
opinion, the VA Office of the General Counsel held that 
all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.  

In this case the appellant filed his claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
after October 1, 1997 (October 2000).  Consequently, only the 
most recently amended version of 38 U.S.C.A. § 1151 applies 
in this case.  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides: Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  

'Necessary Consequences' are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

A review of the file indicates that the veteran was seen at a 
VA facility in early August 2000 when he had an interior-
posterior wall myocardial infarction.  A transthoracic 
echocardiogram was performed and showed no evidence of 
thrombus.  

There was evidence of multiple wall motion abnormalities 
consistent with a myocardial infarction.  It was determined 
that a cardiac catheterization should be performed.  

A nursing questionnaire documented that the veteran was 
informed that he was being transferred to another VA facility 
because appropriate staffing was not available at his current 
location to perform a cardiac catheterization.  

The veteran was fully advised of the risks, alternatives and 
benefits of the procedure and he signed consent form.  He was 
also advised that there was a 0.07 percent chance of a 
stroke.  

The cardiac catheterization report showed that the veteran 
was responsive throughout the procedure.  The procedure 
revealed 90 percent stenosis of the coronary artery, 80 
percent stenosis of the left anterior descending artery, and 
a 50 percent lesion of the left main and second marginal 
branch circumflex artery.  

Ejection fraction was preserved at 50 percent.  Coronary 
artery bypass was recommended.  Post-procedure nursing notes 
indicated that neurological examinations showed no evidence 
of any neurologic event.  

An hour after the procedure, the veteran developed weakness, 
incoordination, and decreased sensation over the entire left 
side of his body, including his face.  He was diagnosed with 
a probable embolic cerebral vascular accident.  After a month 
of physical therapy and rehabilitation, he recovered a 
significant amount of function.  His left arm remained weak 
and he had problems with fine motor coordination on the left.  
He also had decreased sensation in the left side of his body.  

Upon VA examination in December 2000, the veteran was 
diagnosed with atherosclerotic coronary vascular disease with 
history of inferior wall myocardial infarction, and status 
post embolic cerebral vascular accident, post cardiac 
catheterization with mild residuals left hemiplegia.  

After reviewing the veteran's medical records, the examiner 
commented that it was possible that the clot was dislodged at 
the time of the cardiac catheterization.  He concluded that 
the catheterization contributed to the cerebral vascular 
accident, but it was an unavoidable complication of the 
procedure.  There were no problems during the procedure and 
the veteran received the appropriate medications and anti-
coagulation.  

The veteran submitted personal statements from himself, his 
attorney, family members, and other individuals who witnessed 
his care following his initial myocardial infarction.  They 
believed that the veteran had additional disability as a 
result of VA treatment, and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  

The veteran's attorney submitted a copy of a Board decision 
which awarded benefits under 38 U.S.C.A. § 1151, for 
residuals of a myocardial infarction as a result of coronary 
artery bypass graft surgery performed at a VA facility.  

A copy of a comment in a magazine indicated that a person 
should wait at least one week before flying domestically 
after having a heart attack.  

In December 2001, the veteran's file was reviewed by a VA 
cardiologist.  He concluded that there was no evidence that 
the veteran's stroke resulted from fault, carelessness, or 
negligence on the part of VA health care providers who 
treated the veteran after his myocardial infarction in August 
2000.  

He recorded that a stroke remains one of the most severe, and 
rare, complications following a cardiac catheterization.  
However, it was believed that the benefits outweighed the 
risks involved, and it was well-documented in the records 
that all necessary means were accomplished to avoid this 
outcome.  

Based on the evidence of record, the Board finds that the 
proximate cause of the veteran's cardioembolic stroke 
following a cardiac catheterization was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing medical care.  

Furthermore, the stroke may not be found to be an event not 
reasonably foreseeable because the veteran was clearly 
advised that a stroke was one of the risks associated with a 
cardiac catheterization.  

The Board acknowledges the statements received from the 
veteran, his family members, and other individuals, 
describing his treatment and their belief that his stroke was 
a result of negligent care on the part of VA or that the 
stroke was an event that was not reasonably foreseeable.  

However, as lay persons, they are not competent to provide 
such an opinion.  A lay person is not capable of opining on 
matters requiring medical knowledge, such as a medical 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran has not provided any medical statements 
supporting his contention that the cardioembolic stroke 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical care.  Furthermore, although the 
veteran's attorney has argued that an event is reasonably 
foreseeable only if it is probable rather than possible, the 
Board finds this argument to be without merit.  

While the risk of stroke was reported to be minimal (0.07 
percent), it was nonetheless reported as one of the risks.  
Simply because the chance of an event happening is minimal 
does not mean that the event may be deemed "not reasonably 
foreseeable" when, in fact, it does occur.  

Finally, the Board points out that the prior Board decision 
the veteran's attorney submitted involved a case in which the 
old version of 38 U.S.C.A. § 1151 (West 1991) was applicable.  
Under that version of the statute, a claimant only needed to 
show that additional disability resulted from VA treatment.  

A finding of fault, negligence, etc. was not required.  See 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), affirmed in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  As discussed 
above, 38 U.S.C.A. § 1151 was amended, effective October 1, 
1997.  Since the veteran's claim was received after this date 
(October 2000), the new version of 38 U.S.C.A. § 1151 
applies, and a finding of fault, negligence, fault, etc. is 
required in order for compensation benefits to be granted.  
The veteran simply has not met this burden.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Hence, the claim for entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of a 
cardioembolic stroke as a result of treatment at VA 
facilities in August 2000 must be denied.  


ORDER

Entitlement to compensation benefits pursuant to the 
provision of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
a cardioembolic stroke as a result of treatment at VA 
facilities in August 2000 is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



